Exhibit 10.30

 

SARA LEE CORPORATION

1999 NON-EMPLOYEE DIRECTOR STOCK PLAN

(As Amended and Restated through June 30, 2005)

 

ARTICLE I PURPOSE OF THE PLAN

 

The purpose of the Sara Lee Corporation 1999 Non-Employee Director Stock Plan is
to promote the long-term growth of Sara Lee Corporation by increasing the
proprietary interest of Non-Employee Directors in Sara Lee Corporation and to
attract and retain highly qualified and capable Non-Employee Directors.
Notwithstanding any provision of the Plan to the contrary, amounts deferred
under the Plan after December 31, 2004 (including Awards of Restricted Stock
Units) are subject to the provisions of Section 409A of the Internal Revenue
Code (the “Code”) and at all times the Plan as applied to those amounts shall be
interpreted and administered so that it is consistent with such Code section.

 

ARTICLE II DEFINITIONS

 

Unless the context clearly indicates otherwise, the following terms shall have
the following meanings:

 

2.1 “Annual Retainer” means the annual cash retainer fee payable by the
Corporation to a Non-Employee Director for services as a director of the
Corporation, as such amount may be changed from time to time.

 

2.2 “Award” means an award granted to a Non-Employee Director under the Plan in
the form of Restricted Stock Units or Shares.

 

2.3 “Board” means the Board of Directors of Sara Lee Corporation.

 

2.4 “Committee Retainer” means the annual retainer fee payable by the
Corporation to a Non-Employee Director for services as a member and/or as a
chair of a Board committee, as such amounts may be changed from time to time.
Fifty percent (50%) of the Committee Retainer shall be payable in the form of
cash ( the “Committee Cash Retainer”) which is subject to the election provided
in Article IX and fifty percent (50%) of the Committee Retainer shall be payable
as Committee RSUs as provided in Section 8.1(c).

 

2.5 “Corporation” means Sara Lee Corporation.

 

2.6 “Deferral Account” means a bookkeeping account in the name of a Non-Employee
Director who elects to defer, pursuant to the Grandfathered Deferral Program or
the Deferral Program, all or a portion of an Annual Retainer, Committee Cash
Retainer or an Award.

 

2.7 “Deferred Compensation Rate” means, with respect to any date, the rate of
interest payable as of such date on Interest Accounts under subparagraph A-4(b)
of the Grandfathered Deferral Program or subparagraph B-4(b) of the Deferral
Program.

 

2.8 “Deferral Program” means the terms and conditions (which are described in
Supplement B hereto) pursuant to which Non-Employee Directors may after December
31, 2004 defer the payment of Annual Retainers, Committee Cash Retainers and
vested Awards.



--------------------------------------------------------------------------------

2.9 “Fair Market Value” means, with respect to any date, the average between the
highest and lowest sale prices per Share on the New York Stock Exchange
Composite Transactions Tape on such date; provided that if there shall be no
sales of Shares reported on such date, the Fair Market Value of a Share on such
date shall be deemed to be equal to the average between the highest and lowest
sale prices per Share on such Composite Tape for the last preceding date on
which sales of Shares were reported.

 

2.10 “Grandfathered Deferral Program” means the terms and conditions that apply
to amounts deferred under the Plan prior to January 1, 2005 as described in
Supplement A hereto.

 

2.11 “Non-Employee Director” means a director of the Corporation who is not an
employee of the Corporation or any subsidiary of the Corporation.

 

2.12 “Plan” means this Sara Lee Corporation 1999 Non-Employee Director Stock
Plan (As Amended through June 30, 2005), and as further amended and restated
from time to time.

 

2.13 “Restricted Stock Unit” means a restricted stock unit granted to a
Non-Employee Director pursuant to Article VIII hereof.

 

2.14 “Restricted Stock Unit Grant Notice” means a written notice provided to a
Non-Employee Director evidencing a grant of Restricted Stock Units and setting
forth the basic terms and conditions of the award.

 

2.15 “Stock Award Date” means the date on which Shares are awarded to a
Non-Employee Director pursuant to Article IX hereof.

 

2.16 “Shares” means shares of the Common Stock, par value $.01 per share, of the
Corporation.

 

2.17 “Settlement Date” means the date that is six (6) months after the
Non-Employee Director ceases to be a director of the Corporation.

 

ARTICLE III ADMINISTRATION OF THE PLAN

 

3.1 Administrator of the Plan. The Plan shall be administered by the
Compensation and Employee Benefits Committee of the Board (“Committee”).

 

3.2 Authority of Committee. The Committee shall have full power and authority
to: (i) interpret and construe the Plan and adopt such rules and regulations as
it shall deem necessary and advisable to implement and administer the Plan and
(ii) designate persons other than members of the Committee to carry out its
responsibilities, subject to applicable law and such limitations, restrictions
and conditions as it may prescribe, such determinations to be made in accordance
with the Committee’s best business judgment as to the best interests of the
Corporation and its stockholders and in accordance with the purposes of the
Plan. The Committee may delegate administrative duties under the Plan to one or
more agents, as it shall deem necessary or advisable.

 

3.3 Determinations of Committee. A majority of the Committee shall constitute a
quorum at any meeting of the Committee, and all determinations of the Committee
shall be made by a majority of its members. Any determination of the Committee
under the Plan may be made without notice or a meeting of the Committee by a
written consent signed by all members of the Committee.

 

-2-



--------------------------------------------------------------------------------

3.4 Effect of Committee Determinations. No member of the Committee or the Board
shall be personally liable for any action or determination made in good faith
with respect to the Plan or any Award or to any settlement of any dispute
between a Non-Employee Director and the Corporation. Any decision or action
taken by the Committee or the Board with respect to an Award or the
administration or interpretation of the Plan shall be conclusive and binding
upon all persons.

 

ARTICLE IV AWARDS UNDER THE PLAN

 

Awards in the form of Restricted Stock Units shall be granted to Non-Employee
Directors in accordance with Article VIII. Awards in the form of Shares may be
granted to Non-Employee Directors in accordance with Article IX. Grants of
Restricted Stock Units that are made under the Plan shall be evidenced by a
Restricted Stock Unit Grant Notice.

 

ARTICLE V ELIGIBILITY

 

Non-Employee Directors of the Corporation shall be eligible to participate in
the Plan in accordance with Articles VIII and IX.

 

ARTICLE VI SHARES SUBJECT TO THE PLAN

 

Subject to adjustment as provided in Article XII, the aggregate number of Shares
that may be issued under the Plan is seven hundred thousand (700,000) Shares,
plus one million one hundred fifty thousand (1,150,000) Shares that are subject
to outstanding Awards under the Plan on June 27, 2002. To the extent that Shares
subject to an outstanding Award are not issued by reason of the expiration,
termination, cancellation or forfeiture of such Award, or by reason of the
tendering or withholding of Shares to satisfy all or a portion of the tax
withholding obligations relating to an Award, then such Shares shall again be
available under the Plan.

 

ARTICLE VII TRANSFERABILITY OF RESTRICTED STOCK UNITS

 

Restricted Stock Units granted under the Plan shall not be transferable or
assignable other than by will or the laws of descent and distribution.

 

ARTICLE VIII RESTRICTED STOCK UNIT AWARDS

 

Each Non-Employee Director shall be granted Restricted Stock Units, subject to
Article VI and to the following terms and conditions:

 

8.1 Grant of Restricted Stock Units. (a) On the first business day of each
fiscal year of the Corporation (the “Annual Grant Date”), beginning with fiscal
year 2003, each person who is a Non-Employee Director on such Annual Grant Date
shall be granted a whole number of Restricted Stock Units determined by dividing
$75,000 by the Fair Market Value of a Share on the Annual Grant Date; provided,
however, that if on any Annual Grant Date it is known to the Committee that any
Non-Employee Director will not stand for re-election at the next succeeding
annual meeting of stockholders, such Non-Employee Director shall be granted, in
lieu of the grant described above, a whole number of Restricted Stock Units
determined by (a) dividing $75,000 by the Fair Market Value of a Share on the
Annual Grant Date and (b) multiplying the quotient by one-third ( 1/3); and
provided further that if any Non-Employee Director whose grant of Restricted
Stock Units on the immediately preceding Annual Grant Date was not prorated in
accordance with the preceding proviso does not stand for re-election at an
annual meeting of stockholders for a reason other than death, disability or
normal retirement, or stands for re-election at such annual meeting of
stockholders but is not re-elected by the Corporation’s stockholders,

 

-3-



--------------------------------------------------------------------------------

such Non-Employee Director shall forfeit a number of the Restricted Stock Units
granted to the Non-Employee Director on the immediately preceding Annual Grant
Date under this Section 8.1(a) determined by multiplying the total number of
Restricted Stock Units granted to the Non-Employee Director on such immediately
preceding Annual Grant Date under this Section 8.1(a) by two-thirds ( 2/3rds).
In determining the number of Restricted Stock Units under this Section 8.1(a),
all calculations shall be rounded up to the nearest whole number of Shares.

 

(b) A Non-Employee Director who is first elected or begins to serve as a
Non-Employee Director between Annual Grant Dates shall be granted, on the date
that such person is first elected or begins to serve as a Non-Employee Director,
a number of Restricted Stock Units determined by (i) dividing $75,000 by the
Fair Market Value of a Share on the date of grant (ii) multiplying the quotient
by a fraction the numerator of which is the number of whole or partial months
between the date of grant and the next Annual Grant Date and the denominator of
which is 12 and (iii) rounding the result up the nearest whole number of Shares.

 

(c) On the Annual Grant Date, in addition to the Restricted Stock Units granted
under Section 8.1(a) above, each Non-Employee Director who chairs or serves on a
Board committee for which a Committee Retainer is payable shall be granted a
whole number of Restricted Stock Units determined by dividing an amount equal to
50% of the Non-Employee Director’s Committee Retainer by the Fair Market Value
of a Share on the Annual Grant Date (such Restricted Stock Units, the “Committee
RSUs”); provided, however, that if on any Annual Grant Date it is known to the
Committee that any Non-Employee Director will cease to serve in a Board
committee position for which a Committee Retainer is payable as of the time of
the next succeeding annual meeting of stockholders, such Non-Employee Director
shall be granted, in lieu of the grant described above, a whole number of
Restricted Stock Units determined by multiplying the number of Committee RSUs
the Non-Employee Director would have been entitled to on such Annual Grant Date
assuming he or she would continue to serve until the next succeeding Annual
Grant Date by one-third ( 1/3); and provided further that if any Non-Employee
Director whose grant of Committee RSUs on the immediately preceding Annual Grant
Date was not prorated in accordance with the preceding proviso ceases to serve
in a Board committee position for which a Committee Retainer is payable as of
the time of the next annual meeting of stockholders for a reason other than
death, disability or normal retirement, such Non-Employee Director shall forfeit
a number of the Committee RSUs granted to the Non-Employee Director on the
immediately preceding Annual Grant Date under this Section 8.1(c) determined by
multiplying the total number of Committee RSUs granted to the Non-Employee
Director under this Section 8.1(c) on such immediately preceding Annual Grant
Date by two-thirds ( 2/3rds). In determining the number of Restricted Stock
Units under this Section 8.1(c), all calculations shall be rounded up to the
nearest whole number of Shares.

 

(d) If the amount of a Non-Employee Director’s Committee Retainer increases
between Annual Grant Dates, the Non-Employee Director shall be granted, on the
date that such person’s Committee Retainer increases, a number of Restricted
Stock Units determined by (i) multiplying the amount by which the Committee
Retainer increases by 50%, (ii) dividing the product by the Fair Market Value of
a Share on the date of grant, (iii) multiplying the quotient by a fraction the
numerator of which is the number of whole or partial months between the date of
grant and the next Annual Grant Date and the denominator of which is 12 and (iv)
rounding the result up the nearest whole number of Shares.

 

(e) If the amount of a Non-Employee Director’s Committee Retainer decreases
between Annual Grant Dates (other than pursuant to 8.2(c) above), the
Non-Employee Director shall forfeit, on the date that such person’s Committee
Retainer decreases, a number of Restricted Stock Units determined by (i)
multiplying the number of Committee RSUs that were granted to such Non-Employee
Director on the immediately preceding Annual Grant Date by a fraction the
numerator of which is the number of whole or partial months between the date
that such person’s Committee Retainer decreases and the next Annual

 

-4-



--------------------------------------------------------------------------------

Grant Date and the denominator of which is 12 and (iii) rounding the result up
the nearest whole number of Shares.

 

8.2 Vesting. (a) Except as provided in Section 8.2(b), 8.3, 8.5 and 9.3 and
Article 10, Restricted Stock Units granted on or after July 1, 2005 shall vest
in full on the date immediately preceding the one year anniversary of the Annual
Grant Date as of which such Restricted Stock Units were awarded.

 

(b) Notwithstanding Section 8.2(a), if a Non-Employee Director ceases to be a
director of the Corporation due to death, disability or normal retirement, all
Restricted Stock Units held by such Non-Employee Director shall vest in full on
the date on which such Non-Employee Director ceases to be a director of the
Corporation.

 

8.3 Payment of Restricted Stock Units. Restricted Stock Units granted on or
after July 1, 2005 shall be paid on the Non-Employee Director’s Settlement Date.
With respect to Awards granted under the Plan prior to July 1, 2005, a
Non-Employee Director can elect to defer payment of all or any portion of such
Awards provided such elections are in writing, on such forms as the Committee
may prescribe, and in accordance with the terms and conditions of the Plan at
the time of the deferral. The payment of any Awards deferred under the Plan
prior to January 1, 2005 shall be governed by the provisions of Supplement A.
The payment of any Awards deferred under the Plan after January 1, 2005 shall be
governed by the provisions of Supplement B.

 

8.4 Dividend Equivalents. Restricted Stock Units shall accrue dividend
equivalents at the same rate and at the same times as cash dividends are paid on
Shares. Such dividend equivalents shall be retained by the Corporation on behalf
of the Non-Employee Director and shall be paid in cash pursuant to Section 8.6
hereof, together with interest from the date of accrual to the date of payment
at the Deferred Compensation Rate; provided that no interest shall be paid on
any dividend equivalents accrued on Restricted Stock Units awarded after January
1, 2005.

 

8.5 Forfeiture. If a Non-Employee Director is determined, by a resolution duly
adopted by the affirmative vote of not less than a majority of the entire
membership of the Board (excluding the Non-Employee Director whose conduct is in
question), to have (i) acted in a manner detrimental to the Corporation’s best
interests, or (ii) failed to act and such failure to act was detrimental to the
Corporation’s best interests, each Restricted Stock Unit held by such
Non-Employee Director shall, as of the date of the adoption of such resolution,
be forfeited and all rights of the Non-Employee Director to or with respect to
such Restricted Stock Unit shall terminate. No action or failure to act shall be
deemed by the Board to be detrimental to the Corporation’s best interests unless
such action was taken in bad faith or without reasonable belief that such action
was in the best interests of the Company.

 

8.6 Settlement. Subject to Section 8.3 and Supplements A and B with respect to
deferred Awards, as soon as practical after a Non-Employee Director’s Settlement
Date the Corporation shall (i) issue to such Non-Employee Director one Share for
each Restricted Stock Unit awarded to the Non-Employee Director and (ii) pay to
such Non-Employee Director a cash amount equal to the amount of all dividend
equivalents accrued with respect to such Restricted Stock Unit, together with
interest, if any, accrued thereon pursuant to Section 8.4 hereof. Upon the
satisfaction of the Corporation’s obligations under the first sentence of this
Section 8.6, such Restricted Stock Unit shall be cancelled, such cancellation to
be effective as of the Settlement Date.

 

8.7 No Stockholder Rights. Restricted Stock Units shall not confer upon the
holder thereof any rights as a stockholder of the Company.

 

-5-



--------------------------------------------------------------------------------

ARTICLE IX ELECTION TO RECEIVE SHARES OR RESTRICTED STOCK UNITS

 

Each Non-Employee Director may elect to receive Shares or Restricted Stock Units
in lieu of all or a portion of such Non-Employee Director’s Annual Retainer or
Committee Cash Retainer, subject to Article VI and the following terms and
conditions:

 

9.1 Grant of Shares. On the Annual Grant Date, Shares shall be granted to each
Non-Employee Director who, prior to the Annual Grant Date, files with the
Committee or its designee a written election to receive Shares in lieu of all or
a portion of such Non-Employee Director’s Annual Retainer or Committee Cash
Retainer for the one-year period beginning on the Annual Grant Date next
following the date of the written election. An election pursuant to the first
sentence of this Section 9.1 shall be irrevocable on and after the Annual Grant
Date. In addition, Shares shall be granted to any Non-Employee Director who,
within such period as the Committee may prescribe after the date on which such
Non-Employee Director is first elected or begins to serve as a Non-Employee
Director, files with the Committee or its designee a written election to receive
Shares in lieu of all or a portion of the Annual Retainer, if any, that such
Non-Employee Director is entitled to receive upon election as a Non-Employee
Director as well as all or any portion of the Committee Cash Retainer to be paid
during the year. Shares shall be granted to the Non-Employee Director after the
date the Committee or its designee receives notice of such an election. An
election pursuant to the third sentence of this Section 9.1 shall be
irrevocable.

 

9.2 Number of Shares. The number of Shares granted pursuant to this Article
shall be the number of Shares equal to (i) the portion of the Annual Retainer or
Committee Cash Retainer which the Non-Employee Director has elected pursuant to
Section 9.1 to be payable in Shares, divided by (ii) the Fair Market Value per
Share on the Stock Award Date (iii) with the product rounded up to the nearest
whole number of Shares. As soon as practical following an award of Shares to a
Non-Employee Director, the stock certificate representing such Shares shall be
issued and delivered to the Non-Employee Director, whereupon the Non-Employee
Director shall become a stockholder of the Corporation with respect to such
Shares and shall be entitled to vote the Shares.

 

9.3 Deferral of Annual Retainer or Committee Cash Retainer. A Non-Employee
Director may elect to defer payment of all or any portion of such Non-Employee
Director’s Annual Retainer or Committee Cash Retainer provided that no election
shall be allowed for the Annual Retainer or Committee Cash Retainer with respect
to the Corporation’s fiscal year beginning on July 3, 2005. All deferrals must
be in writing, on such forms as the Committee may prescribe, and must be made in
accordance with the terms and conditions of the Plan including the terms and
conditions of Supplements A and B as applicable.

 

9.4 Conversion of Annual Retainer or Committee Cash Retainer to Restricted Stock
Units. A Non-Employee Director may elect to convert all or any portion of an
Annual Retainer or Committee Cash Retainer into Restricted Stock Units equal in
number to (i) the portion of the Annual Retainer or Committee Cash Retainer
which the Non-Employee Director has elected to convert pursuant to this Section
9.4 divided by (ii) the Fair Market Value per Share on the Stock Award Date
(iii) with the product rounded up to the nearest whole number of Shares. A
Non-Employee Director’s election to convert all or any portion of an Annual
Retainer or Committee Cash Retainer into Restricted Stock Units shall be in
writing, on such forms and at such times as the Committee may prescribe provided
that any election must be made not later than the December 31 of the calendar
year preceding the calendar year in which the Annual Retainer or Committee Cash
Retainer would otherwise be paid. Restricted Stock Units resulting from the
conversion of an Annual Retainer or Committee Cash Retainer shall be subject to
the adjustments applicable to Restricted Stock Units awarded under Section
8.1(a) above, shall not be subject

 

-6-



--------------------------------------------------------------------------------

to the vesting requirements of Section 8.2. and shall be distributed on the
Non-Employee Director’s Settlement Date as provided in Section 8.3.

 

ARTICLE X CHANGE OF CONTROL

 

10.1 Effect of Change of Control. Upon the occurrence of a “Change of Control”
event, as defined below, any and all outstanding Restricted Stock Units shall
become immediately vested and payable (including all awards subject to Section
8.3 above that vested on or after January 1, 2005 and all Restricted Stock Units
subject to Section 9.4 above that were converted from an Annual Retainer or
Committee Cash Retainer) and any and all stock certificates representing Shares
awarded to a Non-Employee Director pursuant to Section 9.1 promptly shall be
transferred to such Non-Employee Director.

 

10.2 Definition of Change of Control. A “Change of Control” shall occur:

 

(a) upon the acquisition by an individual, entity or group, including any
“person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
and Exchange Act of 1934 (the “Exchange Act”) (a “Person”), during any 12-month
period of beneficial ownership (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of 35% or more of the combined voting
power of the then outstanding capital stock of the Corporation that by its terms
may be voted on all matters submitted to stockholders of the Corporation
generally (such capital stock, “Voting Stock”); provided, however, that the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Corporation (excluding any acquisition resulting
from the exercise of a conversion or exchange privilege in respect of
outstanding convertible or exchangeable securities unless such outstanding
convertible or exchangeable securities were acquired directly from the
Corporation), (ii) any acquisition by the Corporation, (iii) any acquisition by
an employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation, or (iv) any
acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Corporation, if, immediately after such
reorganization, merger or consolidation, each of the conditions described in
clauses (i), (ii) and (iii) of subsection (b) of this Section 10.2 shall be
satisfied; and provided further that, for purposes of clause (ii) of this
subsection (a), if any Person (other than the Corporation or any employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
any corporation controlled by the Corporation) shall become the beneficial owner
of 50% or more of the Voting Stock by reason of an acquisition by the
Corporation and such Person was the beneficial owner of less than 35% of the
Voting Stock prior to such acquisition such additional beneficial ownership
shall constitute a Change of Control; or

 

(b) upon the consummation of a reorganization, merger or consolidation of the
Corporation, or a sale or other disposition of all or substantially all of the
Corporation’s property and assets (meaning property and assets of the
Corporation having a total gross fair market value equal to or greater than 40
percent of the total gross fair market value of all of the property and assets
of the Corporation); excluding, however, (A) any such reorganization, merger,
consolidation, sale or other disposition with respect to which, immediately
after consummation of such transaction, (i) all or substantially all of the
beneficial owners of the Voting Stock of the Corporation outstanding immediately
prior to such transaction continue to beneficially own, directly or indirectly
(either by remaining outstanding or by being converted into voting securities of
the entity resulting from such transaction), more than 50% of the combined
voting power of the voting securities of the entity resulting from such
transaction (including, without limitation, the Corporation or an entity which
as a result of such transaction owns the Corporation or all or substantially all
of the Corporation’s property or assets, directly or indirectly) (the “Resulting
Entity”) outstanding immediately after such transaction, in substantially the
same proportions relative to each other as their ownership immediately prior to
such transaction, and (ii) no Person (other than any Person

 

-7-



--------------------------------------------------------------------------------

that beneficially owned, immediately prior to such reorganization, merger,
consolidation, sale or other disposition, directly or indirectly, Voting Stock
representing 35% or more of the combined voting power of the Corporation’s then
outstanding securities) beneficially owns, directly or indirectly, 35% or more
of the combined voting power of the then outstanding securities of the Resulting
Entity, and (iii) at least a majority of the members of the board of directors
of the entity resulting from such transaction were Continuing Directors of the
Corporation at the time of the execution of the initial agreement or action of
the Board authorizing such reorganization, merger, consolidation, sale or other
disposition and (B) any transfer of all or substantially all of the
Corporation’s property and assets to any person, group or entity that is
considered to be controlled by the stockholders of the Corporation immediately
after the transfer for purposes of Section 409A(a)(2)(A)(v) of the Internal
Revenue Code of 1986, as amended (the “Code”), or

 

(c) upon the consummation of a plan of complete liquidation or dissolution of
the Corporation; or

 

(d) when those individuals who, immediately after the 2002 annual meeting of
stockholders of the Corporation, constitute the Board (the “Continuing
Directors”) cease for any reason to constitute at least a majority of such
Board; provided, however, that any individual who becomes a director of the
Corporation subsequent to the 2002 annual meeting of stockholders of the
Corporation whose election, or nomination for election by the Corporation’s
stockholders, was approved by the vote of at least a majority of the Continuing
Directors then comprising the Board (or by the nominating committee of the
Board, if such committee is comprised of Continuing Directors and has such
authority) shall be deemed to have been a Continuing Director; and provided
further, that no individual shall be deemed to be a Continuing Director if such
individual initially was elected as a director of the Corporation as a result of
(A) an actual or threatened solicitation by a Person (other than the Board) made
for the purpose of opposing a solicitation by the Board with respect to the
election or removal of directors, or (B) any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person (other than
the Board).

 

For purposes of this Section 10.2, persons will not be considered to be acting
as a group solely because they purchase or own stock of the same corporation at
the same time or as a result of the same public offering. However, persons will
be considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similarly business transaction with the Corporation. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock or similar transaction, such stockholder is
considered to be acting as a group with other stockholders in a corporation only
with respect to the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation. Further, stock ownership shall be determined in accordance
with Section 318(a) of the Code and the regulations thereunder.

 

ARTICLE XI AMENDMENT AND TERMINATION

 

The Board may amend the Plan from time to time or terminate the Plan at any time
and may unilaterally modify the terms and conditions of an outstanding Award or
an election under the Grandfathered Deferral Program or the Deferral Program as
necessary, including revoking an election entirely, to reflect changes in
applicable law.

 

ARTICLE XII ADJUSTMENT PROVISIONS

 

In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in

 

-8-



--------------------------------------------------------------------------------

capitalization or event, or any distribution to holders of Shares other than a
regular cash dividend, the number, terms and conditions of the Restricted Stock
Units subject to outstanding Awards, the number of Shares subject to the Plan
pursuant to Article VI and the number of Share equivalents in the Share
Equivalent Account under the Deferral Program shall be appropriately adjusted by
the Committee. The decision of the Committee regarding any such adjustment shall
be final, binding and conclusive.

 

ARTICLE XIII FOREIGN DIRECTORS

 

Without amending the Plan, Awards granted to Non-Employee Directors who are
foreign nationals may have such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to foster and promote achievement of the purposes of the Plan and, in
furtherance of such purposes, the Committee may make such modifications,
amendments, procedures, subplans and the like as may be necessary or advisable
to comply with provisions of laws in other countries or jurisdictions in which
the Corporation or its subsidiaries operate or have Non-Employee Directors.

 

ARTICLE XIV EFFECTIVE DATE AND TERM OF PLAN

 

The Plan shall be submitted to the stockholders of the Corporation for approval
and, if approved by a majority of all the votes cast at the 2002 annual meeting
of stockholders, shall become effective as of June 27, 2002, the date of
approval by the Board (the “Effective Date”). If stockholder approval is not
obtained at the 2002 annual meeting of stockholders, the Plan, in the form
approved by stockholders at the 1999 annual meeting of stockholders, shall
continue in full force and effect and all grants of Restricted Stock Units and
Shares hereunder shall be null and void. The Plan shall terminate on June 30,
2012, unless terminated earlier by the Board.

 

As amended and restated by the Board on June 30, 2005.

 

-9-



--------------------------------------------------------------------------------

SUPPLEMENT A

 

GRANDFATHERED DEFERRAL PROGRAM

 

A-1 Purpose. The purpose of this Supplement A to the Sara Lee Corporation 1999
Non-Employee Director Stock Plan is to provide Non-Employee Directors with the
opportunity to defer the payment of their Annual Retainer, Committee Cash
Retainer and/or Awards under the Plan. The terms of this Supplement A replace
the Non-Qualified Deferred Compensation Plan for Outside Directors of Sara Lee
Corporation which was approved by the Board on August 27, 1992 and subsequently
amended (the “Former Plan”) and apply to Annual Retainers and vested Awards that
were deferred prior to January 1, 2005. The deferral program under this
Supplement A (the “Grandfathered Deferral Program”) shall be administered on the
basis of the calendar year (the “Program Year”).

 

A-2 Rules for Deferral Elections. All Non-Employee Directors who made deferrals
hereunder prior to January 1, 2005 and any individual who was a participant in
the Former Plan as of June 27, 2002 shall be considered a participant in the
Grandfathered Deferral Program. Prior to January 1, 2005 any Eligible Director
could make irrevocable elections to defer receipt of all or any portion not less
than 25 percent of his Annual Retainer and/or Committee Cash Retainer or all or
any portion not less than 25 percent of any Award (each such election is
referred to herein as a “Deferral Election” and the amount deferred pursuant to
such an election the “Deferral”) for a Program Year in accordance with the rules
set forth below.

 

  (a) A Non-Employee Director shall be eligible to make a Deferral Election only
if he is an active member of the Board, or has been elected to the Board the
date such election is made.

 

  (b) For a Program Year, a Non-Employee Director may make no more than one
Deferral Election for each Award and such number of Deferral Elections with
respect to the Non-Employee Director’s Annual Retainer and/or Committee Cash
Retainer as the Committee may prescribe.

 

  (c) All Deferral Elections must be made in writing on such forms as the
Committee may prescribe and must be received by the Committee no later than the
date specified by the Committee. In no event will the date specified by the
Committee with respect to an Award be later than the end of the Program Year
preceding the Program Year in which the Award vests. Any Deferral Election with
respect to a Non-Employee Director’s Annual Retainer or Committee Cash Retainer
shall only apply to that portion of the Non-Employee Director’s Annual Retainer
or Committee Cash Retainer remaining to be paid for services to be rendered
after the date the Deferral Election is made.

 

  (d) As part of each Deferral Election, the Non-Employee Director must specify
the date on which the Deferral will be paid (a “Distribution Date”). The
Distribution Dates specified in an Non-Employee Director’s Deferral Elections
may, but need not necessarily, be the same for all Deferrals. Except as provided
in subsection (f) below, each Distribution Date is irrevocable and shall apply
only to that portion of the Non-Employee Director’s Deferral Account which is
attributable to the Deferral.

 

A-1



--------------------------------------------------------------------------------

  (e) The Distribution Date selected by a Non-Employee Director shall not be
earlier than the January 1 immediately following the first anniversary of the
date on which the Deferral Election is made.

 

  (f) A Non-Employee Director may make an irrevocable election to extend a
Distribution Date (a “Re-Deferral Election”); provided, that no Re-Deferral
Election shall be effective unless (i) the Committee receives the election prior
to the December 1 of the Program Year preceding the Program Year in which the
Distribution Date to be changed occurs, and (ii) the new Distribution Date is
not earlier than the January 1 immediately following the first anniversary of
the date the Re-Deferral Election is made. All Re-Deferral Elections must be
made in writing on such forms and pursuant to such rules as the Committee may
prescribe.

 

  (g) As part of each Deferral Election, a Non-Employee Director must elect the
form in which the Deferral will be paid beginning on the selected Distribution
Date. The Deferral may be paid in a single lump sum or in substantially equal
annual installments over a period not exceeding ten years as provided under
paragraph A-6. Except as provided in paragraph A-6, a Non-Employee Director’s
election as to the form of payment shall be irrevocable. If the Non-Employee
Director elects an installment method of payment the Distribution Date must be
January 1.

 

  (h) As part of each Deferral Election, a Non-Employee Director must elect the
investment alternatives that shall apply to the Deferral in accordance with
paragraphs A-4 and A-5.

 

  (i) A Deferral Election shall be irrevocable; provided, that if the Committee
determines that a Non-Employee Director has an Unforeseeable Financial Emergency
(as defined in paragraph A-10), then the Non-Employee Director’s Deferral
Elections then in effect shall be revoked with respect to all amounts not
previously deferred.

 

A-3 Deferral Accounts. All amounts deferred pursuant to a Non-Employee
Director’s Deferral Elections under the Grandfathered Deferral Program shall be
allocated to a bookkeeping account in the name of the Non-Employee Director (a
“Deferral Account”) and the Committee shall maintain a separate subaccount under
a Non-Employee Director’s Deferral Account for each Deferral. Deferrals shall be
credited to the Deferral Account as of the Deferral Crediting Date coinciding
with or next following the date on which, in the absence of a Deferral Election,
the Non-Employee Director would otherwise have received the Deferral. A
“Deferral Crediting Date” shall mean the business day coinciding with or next
following the 15th day of each calendar month and the business day coinciding
with or next following the last day of each calendar month. A Non-Employee
Director shall be fully vested at all times in the balance of his Deferral
Account.

 

A-2



--------------------------------------------------------------------------------

A-4 Investment Alternatives. A Non-Employee Director must make an investment
election at the time of each Deferral Election. The investment election must be
made in writing on such forms and pursuant to such rules as the Committee may
prescribe, subject to paragraph A-5, and shall designate the portion of the
Deferral which is to be treated as invested in each investment alternative. The
two investment alternatives shall be as follows:

 

  (a) Share Equivalent Account. Under the Share Equivalent Account, the value of
the Non-Employee Director’s Deferral shall be determined as if the Deferral were
invested in Shares as of the Deferral Crediting Date. If payment of Shares or
Restricted Stock Units is deferred, the number of Share equivalents to be
credited to the Non-Employee Director’s Deferral Account and appropriate
subaccounts on each Deferral Crediting Date shall equal the number of Shares or
Restricted Stock Units deferred. If payment of cash is deferred, the number of
Share equivalents to be credited to the Non-Employee Director’s Deferral Account
and appropriate subaccounts on each Deferral Crediting Date shall be determined
by dividing the Deferral to be “invested” on that date by the Fair Market Value
of a Share on that date. Fractional Share equivalents will be computed to two
decimal places. An amount equal to the number of Share equivalents multiplied by
the dividend paid on a Share on each dividend payment date shall be credited to
the Non-Employee Director’s Deferral Account and appropriate subaccount as of
the Deferral Crediting Date coincident with or next following the dividend
payment date and “invested” in additional Share equivalents as though such
dividend credits were a Deferral. The number of Shares to be paid to a
Non-Employee Director on a Distribution Date shall be equal to the number of
Share equivalents accumulated in the Share Equivalent Account on the
Distribution Date divided by the total of the payments to be made. All payments
from the Share Equivalent Account shall be made in whole Shares with fractional
Shares distributed in cash.

 

  (b) Interest Account. Under the Interest Account, interest will be credited to
the Non-Employee Director’s Deferral Account as of the business day coinciding
with or next following each June 30 and December 31 (a “Valuation Date”) and on
the date the final payment of a Deferral is to be made based on the balance in
the Non-Employee Director’s Deferral Account deemed invested in the Interest
Account on the Valuation Date or such final payment date. The rate of interest
to be credited for a Plan Year will be set at the beginning of each Program Year
and will equal the cost to the Corporation of issuing five-year maturity debt
or, in the event such cost is determined not to satisfy the independence
criteria under Section 409A of the Code and the guidance issued thereunder, such
other independently established interest rate that the Corporation elects to use
that satisfies such independence criteria. If installment payments are elected,
the amount to be paid to the Non-Employee Director on a Distribution Date shall
be determined as follows: the amount of the principal payment of each
installment shall be determined by dividing the current principal balance by the
number of remaining installment payments and the amount of the interest payment
shall be determined by dividing the current interest balance by the number of
remaining installment payments. All payments from the Interest Account shall be
made in cash.

 

A-3



--------------------------------------------------------------------------------

A-5 Investment Elections and Changes. A Non-Employee Director’s investment
elections shall be subject to the following rules:

 

  (a) With respect to Annual Retainer or Committee Retainer payments that would
have been paid in the form of cash, if the Non-Employee Director fails to make
an investment election with respect to a Deferral, the Deferral shall be deemed
to be invested in the Interest Account.

 

  (b) Any Deferral attributable to an Award or an Annual Retainer payable in the
form of Shares, restricted or otherwise, shall automatically be deemed to be
invested in the Share Equivalent Account.

 

  (c) All investments in the Share Equivalent Account shall be irrevocable.

 

  (d) A Non-Employee Director may elect to transfer amounts invested in the
Interest Account to the Share Equivalent Account as of any Valuation Date by
filing an investment change election with the Committee prior to the Valuation
Date the change is to become effective. The amount elected to be transferred to
the Share Equivalent Account shall be treated as invested in Share equivalents
as of the Valuation Date and the number of Share equivalents to be credited to
the Non-Employee Director’s Deferral Account and appropriate subaccounts as of
the Valuation Date shall be determined by dividing the amount to be transferred
by the Fair Market Value on such Valuation Date.

 

  (e) Until invested as of the Deferral Crediting Date in either the Interest
Account or Share Equivalent Account, a Non-Employee Director’s Deferral shall be
credited with interest in such amount as the Committee may determine.

 

A-6 Time and Method of Payment. Payment of a Non-Employee Director’s Deferral
shall be made in a single lump sum or shall commence in installments as elected
by the Non-Employee Director in the Deferral Election. A Non-Employee Director
may make a one-time election after the original Deferral Election to change the
method of payment elected by the Non-Employee Director; provided, that such
election shall not be effective unless the election to change the method of
payment is received by the Committee prior to the December 1 of the Program Year
preceding the Program Year in which the Distribution Date specified in the
original Deferral Election occurs. If a Non-Employee Director’s Deferral Account
is payable in a single lump sum, the payment shall be made as soon as
practicable following the Distribution Date but not later than 30 days following
the Distribution Date. If a Non-Employee Director’s Deferral Account is payable
in installment payments, then the Non-Employee Director’s Deferral Account shall
be paid in substantially equal annual installments over the period as elected by
the Non-Employee Director in the Deferral Election commencing as soon as
practicable following the Distribution Date but not later than 30 days following
the Distribution Date.

 

A-7 Payment Upon Death of a Non-Employee Director. In the event a Non-Employee
Director dies before all amounts credited to his Deferral Account have been
paid, payment of the Non-Employee Director’s Deferral Account shall be made or
shall commence in the form of payment elected by the Non-Employee Director’s
Beneficiary (as defined in paragraph A-8) or the Executor/Executrix of the
Non-Employee Director’s estate; provided, that the request is made in writing
within 180 days of the Non-Employee Director’s death. If such a request is not
made, the deceased Non-Employee Director’s Deferrals will be paid pursuant to
the Deferral Elections and the normal provisions of this Supplement A.

 

A-8 Beneficiary. A Non-Employee Director’s Beneficiary shall mean the
individual(s) or entity designated by the Non-Employee Director to receive the
balance of the Non-Employee

 

A-4



--------------------------------------------------------------------------------

Director’s Deferral Account in the event of the Non-Employee Director’s death
prior to the payment of his entire Deferral Account. To be effective, any
Beneficiary designation shall be filed in writing with the Committee. A
Non-Employee Director may revoke an existing Beneficiary designation by filing
another written Beneficiary designation with the Committee. The latest
Beneficiary designation received by the Committee shall be controlling. If no
Beneficiary is named by a Non-Employee Director or if he survives all of his
named Beneficiaries, the Deferral Account shall be paid in the following order
of precedence:

 

  (1) the Non-Employee Director’s spouse;

 

  (2) the Non-Employee Director’s children (including adopted children), per
stirpes; or

 

  (3) the Non-Employee Director’s estate.

 

A-9 Form of Payment. The payment of that portion of a Deferral Account deemed to
be invested in the Interest Account shall be made in cash. The distribution of
that portion of a Deferral Account deemed to be invested in the Share Equivalent
Account shall be distributed in whole Shares with fractional shares distributed
in cash.

 

A-10 Unforeseeable Financial Emergency. If the Committee or its designee
determines that a Non-Employee Director has incurred an Unforeseeable Financial
Emergency (as defined below), the Non-Employee Director may withdraw in cash
and/or Shares the portion of the balance of his Deferral Account needed to
satisfy the Unforeseeable Financial Emergency, to the extent that the
Unforeseeable Financial Emergency may not be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Non-Employee
Director’s assets, to the extent the liquidation of such assets would not itself
cause severe financial hardship. An “Unforeseeable Financial Emergency” is a
severe financial hardship to the Non-Employee Director resulting from (i) a
sudden and unexpected illness or accident of the Non-Employee Director or of a
dependent of the Non-Employee Director; (ii) loss of the Non-Employee Director’s
property due to casualty; or (iii) such other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Non-Employee Director as determined by the Committee. A withdrawal on
account of an Unforeseeable Financial Emergency shall be paid as soon as
possible following the date on which the withdrawal is approved.

 

A-11 Funding. Benefits payable under the Grandfathered Deferral Program to any
Non-Employee Director shall be paid directly by the Corporation. The Corporation
shall not be required to fund, or otherwise segregate assets to be used for
payment of benefits under the Grandfathered Deferral Program. Notwithstanding
the foregoing, the Corporation, in the discretion of the Committee, may maintain
one or more grantor trusts (“Trust”) to hold assets to be used for payment of
benefits under the Grandfathered Deferral Program. The assets of the Trust shall
remain the assets of the Corporation subject to the claims of its general
creditors. Any payments by a Trust of benefits provided to a Non-Employee
Director under the Grandfathered Deferral Program shall be considered payment by
the Corporation and shall discharge the Corporation of any further liability
under the Grandfathered Deferral Program for such payments.

 

A-12 Interests Not Transferable. No benefit payable at any time under the
Grandfathered Deferral Program shall be subject in any manner to alienation,
sale, transfer, assignment, pledge, attachment, or other legal process, or
encumbrance of any kind. Any attempt to alienate, sell, transfer, assign, pledge
or otherwise encumber any such benefits, whether currently or thereafter
payable, shall be void. No person shall, in any manner, be liable for or subject
to the debts or liabilities of any person entitled to such benefits. If any
person shall attempt to, or shall alienate, sell, transfer, assign, pledge or
otherwise encumber his benefits under the Grandfathered Deferral Program, or if
by any reason of his

 

A-5



--------------------------------------------------------------------------------

bankruptcy or other event happening at any time, such benefits would devolve
upon any other person or would not be enjoyed by the person entitled thereto
under the Grandfathered Deferral Program, then the Committee, in its discretion,
may terminate the interest in any such benefits of the person entitled thereto
under the Grandfathered Deferral Program and hold or apply them for or to the
benefit of such person entitled thereto under the Grandfathered Deferral Program
or his spouse, children or other dependents, or any of them, in such manner as
the Committee may deem proper.

 

A-13 Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist of the
amounts of the Deferral Account of a Non-Employee Director that are not
distributed because of the Committee’s inability, after a reasonable search, to
locate a Non-Employee Director or his Beneficiary, as applicable, within a
period of two (2) years after the Distribution Date upon which the payment of
any benefits becomes due. Unclaimed amounts shall be forfeited at the end of
such two-year period. These forfeitures will reduce the obligations of the
Corporation under the Grandfathered Deferral Program and the Non-Employee
Director or Beneficiary, as applicable, shall have no further right to his
Deferral Account.

 

A-6



--------------------------------------------------------------------------------

SUPPLEMENT B

 

DEFERRAL PROGRAM

 

B-1 Purpose. The purpose of this Supplement B to the Sara Lee Corporation 1999
Non-Employee Director Stock Plan is to provide Non-Employee Directors with the
opportunity to defer the payment of (i) Awards granted prior to July 1, 2005
that vest on or after January 1, 2005 and (ii) Annual Retainers and/or Committee
Cash Retainer payable on and after January 1, 2006 in compliance with the
provisions of Section 409A of the Internal Revenue Code. The deferral program
under this Supplement B (the “Deferral Program”) shall be administered on the
basis of the calendar year (the “Program Year”).

 

B-2 Rules for Deferral and Re-Deferral Elections. All Non-Employee Directors
shall be eligible to participate in the Deferral Program. Any Eligible Director
may make irrevocable elections to defer receipt of all or any portion not less
than 25 percent of his Annual Retainer and/or Committee Cash Retainer (each such
election shall be referred to as a “Deferral Election”) and all or any portion
not less than 25 percent of any Award granted under the Plan prior to July 1,
2005 that has not vested (an “Award Deferral Election”)(any amounts deferred
pursuant to such elections is referred to as a “Deferral”) for a Program Year in
accordance with the rules set forth below.

 

  (a) A Non-Employee Director shall be eligible to make a Deferral or Award
Deferral Election only if he is an active member of the Board, or has been
elected to the Board the date such election is made.

 

  (b) For a Program Year, a Non-Employee Director may make no more than one
Deferral Election with respect to the Non-Employee Director’s Annual Retainer
and/or Committee Cash Retainer.

 

  (c) All Deferral and Award Deferral Elections must be made in writing on such
forms as the Committee may prescribe and must be received by the Committee no
later than the date specified by the Committee. In no event will the date
specified by the Committee with respect to a Deferral Election be later than the
end of the Program Year preceding the Program Year in which the Annual Retainer
or Committee Cash Retainer would otherwise be paid. And in no event will the
date specified by the Committee with respect to an Award Deferral be later than
the December 1 preceding the Program Year in which the Award vests. In the case
of the first year in which the Non-Employee Directors becomes eligible to
participate, such election may be made with respect to services to be performed
subsequent to the election within 30 days after the date the Non-Employee
Director becomes eligible to participate.

 

  (d) As part of each Deferral and Award Deferral Election, the Non-Employee
Director must specify the date on which the Deferral will be paid or commence (a
“Distribution Date”). The Distribution Dates specified in an Non-Employee
Director’s Deferral Elections may, but need not necessarily, be the same for all
Deferrals. Except as provided in subsection (f) below, each Distribution Date is
irrevocable and shall apply only to that portion of the Non-Employee Director’s
Deferral Account which is attributable to the Deferral.

 

B-1



--------------------------------------------------------------------------------

  (e) The Distribution Date selected by a Non-Employee Director as part of a
Deferral Election shall not be earlier than the January 1 immediately following
the first anniversary of the date on which the Deferral Election is made. The
Distribution Date selected by a Non-Employee Director as part of an Award
Deferral Election shall not be earlier than the fifth anniversary of the date
the Award would otherwise have vested.

 

  (f) A Non-Employee Director may make an irrevocable election to extend a
Distribution Date (a “Re-Deferral Election”); provided, that no Re-Deferral
Election shall be effective unless (i) the Committee receives the election not
later than 12 months prior to the Distribution Date to be changed, and (ii) the
new Distribution Date is not earlier than the fifth anniversary of the prior
Distribution Date. All Re-Deferral Elections must be made in writing on such
forms and pursuant to such rules as the Committee may prescribe.

 

  (g) As part of each Deferral and Award Deferral Election, a Non-Employee
Director must elect the form in which the Deferral will be paid beginning on the
selected Distribution Date. The Deferral may be paid in a single lump sum or in
substantially equal annual installments over a period not exceeding ten years as
provided under paragraph B-6. Except as provided in paragraph B-6, a
Non-Employee Director’s election as to the form of payment shall be irrevocable.
If the Non-Employee Director elects an installment method of payment the
Distribution Date must be in January. If a Non-Employee Director fails to elect
a method of payment, such payment shall be payable in a single lump sum.

 

  (h) As part of each Deferral and Award Deferral Election, a Non-Employee
Director must elect the investment alternatives that shall apply to the Deferral
in accordance with paragraphs B-4 and B-5.

 

  (i) Deferral and Award Deferral Elections shall be irrevocable; provided, that
if the Committee determines that a Non-Employee Director has an Unforeseeable
Financial Emergency (as defined in paragraph B-10), then the Non-Employee
Director’s Deferral Elections then in effect shall be revoked with respect to
all amounts not previously deferred.

 

B-3 Deferral Accounts. All amounts deferred pursuant to a Non-Employee
Director’s Deferral and Award Deferral Elections under the Deferral Program
shall be allocated to a bookkeeping account in the name of the Non-Employee
Director (a “Deferral Account”) and the Committee shall maintain a separate
subaccount under a Non-Employee Director’s Deferral Account for each Deferral.
Deferrals shall be credited to the Deferral Account as of the Deferral Crediting
Date coinciding with or next following the date on which, in the absence of a
Deferral Election, the Non-Employee Director would otherwise have received the
Deferral. A “Deferral Crediting Date” shall mean the business day coinciding
with or next following the 15th day of each calendar month and the business day
coinciding with or next following the last day of each calendar month. A
Non-Employee Director shall be fully vested at all times in the balance of his
Deferral Account.

 

B-4 Investment Alternatives. A Non-Employee Director must make an investment
election at the time of each Deferral and Award Deferral Election. The
investment election must be made in writing on such forms and pursuant to such
rules as the Committee may prescribe, subject to paragraph

 

B-2



--------------------------------------------------------------------------------

B-5, and shall designate the portion of the Deferral which is to be treated as
invested in each investment alternative. The two investment alternatives shall
be as follows:

 

  (a) Share Equivalent Account. Under the Share Equivalent Account, the value of
the Non-Employee Director’s Deferral shall be determined as if the Deferral were
invested in Shares as of the Deferral Crediting Date. If payment of Shares or
Restricted Stock Units is deferred, the number of Share equivalents to be
credited to the Non-Employee Director’s Deferral Account and appropriate
subaccounts on each Deferral Crediting Date shall equal the number of Shares or
Restricted Stock Units deferred. If payment of cash is deferred, the number of
Share equivalents to be credited to the Non-Employee Director’s Deferral Account
and appropriate subaccounts on each Deferral Crediting Date shall be determined
by dividing the Deferral to be “invested” on that date by the Fair Market Value
of a Share on that date. Fractional Share equivalents will be computed to two
decimal places. An amount equal to the number of Share equivalents multiplied by
the dividend paid on a Share on each dividend payment date shall be credited to
the Non-Employee Director’s Deferral Account and appropriate subaccount as of
the Deferral Crediting Date coincident with or next following the dividend
payment date and “invested” in additional Share equivalents as though such
dividend credits were a Deferral. The number of Shares to be paid to a
Non-Employee Director on a Distribution Date shall be equal to the number of
Share equivalents accumulated in the Share Equivalent Account on the
Distribution Date divided by the total of the payments to be made. All payments
from the Share Equivalent Account shall be made in whole Shares with fractional
Shares distributed in cash.

 

  (b) Interest Account. Under the Interest Account, interest will be credited to
the Non-Employee Director’s Deferral Account as of the business day coinciding
with or next following each June 30 and December 31 (a “Valuation Date”) and on
the date the final payment of a Deferral is to be made based on the balance in
the Non-Employee Director’s Deferral Account deemed invested in the Interest
Account on the Valuation Date or such final payment date. The rate of interest
to be credited for a Plan Year will be set at the beginning of each Program Year
and will equal the cost to the Corporation of issuing five-year maturity debt
or, in the event such cost is determined not to satisfy the independence
criteria under Section 409A of the Code and the guidance issued thereunder, such
other independently established interest rate that the Corporation elects to use
that satisfies such independence criteria. If installment payments are elected,
the amount to be paid to the Non-Employee Director on a Distribution Date shall
be determined as follows: the amount of the principal payment of each
installment shall be determined by dividing the current principal balance by the
number of remaining installment payments and the amount of the interest payment
shall be determined by dividing the current interest balance by the number of
remaining installment payments. All payments from the Interest Account shall be
made in cash.

 

B-3



--------------------------------------------------------------------------------

B-5 Investment Elections and Changes. A Non-Employee Director’s investment
elections shall be subject to the following rules:

 

  (a) With respect to Annual Retainer or Committee Retainer payments that would
have been paid in the form of cash, if the Non-Employee Director fails to make
an investment election with respect to a Deferral, the Deferral shall be deemed
to be invested in the Interest Account.

 

  (b) Any Deferral attributable to an Award Deferral, restricted or otherwise,
shall automatically be deemed to be invested in the Share Equivalent Account.

 

  (c) All investments in the Share Equivalent Account shall be irrevocable.

 

  (d) A Non-Employee Director may elect to transfer amounts invested in the
Interest Account to the Share Equivalent Account as of any Valuation Date by
filing an investment change election with the Committee prior to the Valuation
Date the change is to become effective. The amount elected to be transferred to
the Share Equivalent Account shall be treated as invested in Share equivalents
as of the Valuation Date and the number of Share equivalents to be credited to
the Non-Employee Director’s Deferral Account and appropriate subaccounts as of
the Valuation Date shall be determined by dividing the amount to be transferred
by the Fair Market Value on such Valuation Date.

 

  (e) Until invested as of the Deferral Crediting Date in either the Interest
Account or Share Equivalent Account, a Non-Employee Director’s Deferral shall be
credited with interest in such amount as the Committee may determine.

 

B-6 Time and Method of Payment. Payment of a Non-Employee Director’s Deferral
shall be made in a single lump sum or shall commence in installments as elected
by the Non-Employee Director in the Deferral Election. A Non-Employee Director
may make a one-time election after the original Deferral Election to change the
method of payment elected by the Non-Employee Director; provided, that such
election shall not be effective unless the election to change the method of
payment is received by the Committee not later that 12 months prior to the
Distribution Date specified in the original Deferral Election. If a Non-Employee
Director has elected installment payments as the method of payment, he may not
elect a single lump sum or installments over a shorter period. In addition, a
Non-Employee Director may make a one-time election to change the method of
payment of an Award; provided, that such election shall not be effective unless
the election to change the method of payment is received by the Committee not
later than 12 months prior to the date the Award is to be distributed. If a
Non-Employee Director has elected a single lump sum and later elects installment
payments, such election shall constitute a Re-Deferral and will require a new
Distribution Date that is not earlier than the fifth anniversary of the previous
Distribution Date. If a Non-Employee Director’s Deferral Account is payable in a
single lump sum, the payment shall be made as soon as practicable following the
Distribution Date but not later than 30 days following the Distribution Date. If
a Non-Employee Director’s Deferral Account is payable in installment payments,
then the Non-Employee Director’s Deferral Account shall be paid in substantially
equal annual installments over the period as elected by the Non-Employee
Director in the Deferral Election commencing as soon as practicable following
the Distribution Date but not later than 30 days following the Distribution
Date.

 

B-4



--------------------------------------------------------------------------------

B-7 Payment Upon Death of a Non-Employee Director. In the event a Non-Employee
Director dies before all amounts credited to his Deferral Account have been
paid, payment of the Non-Employee Director’s Deferral Account shall be made in a
single sum payment as soon as practicable thereafter.

 

B-8 Beneficiary. A Non-Employee Director’s Beneficiary shall mean the
individual(s) or entity designated by the Non-Employee Director to receive the
balance of the Non-Employee Director’s Deferral Account in the event of the
Non-Employee Director’s death prior to the payment of his entire Deferral
Account. To be effective, any Beneficiary designation shall be filed in writing
with the Committee. A Non-Employee Director may revoke an existing Beneficiary
designation by filing another written Beneficiary designation with the
Committee. The latest Beneficiary designation received by the Committee shall be
controlling. If no Beneficiary is named by a Non-Employee Director or if he
survives all of his named Beneficiaries, the Deferral Account shall be paid in
the following order of precedence:

 

  (1) the Non-Employee Director’s spouse;

 

  (2) the Non-Employee Director’s children (including adopted children), per
stirpes; or

 

  (3) the Non-Employee Director’s estate.

 

B-9 Form of Payment. The payment of that portion of a Deferral Account deemed to
be invested in the Interest Account shall be made in cash. The distribution of
that portion of a Deferral Account deemed to be invested in the Share Equivalent
Account shall be distributed in whole Shares with fractional shares distributed
in cash.

 

B-10 Unforeseeable Financial Emergency. If the Committee or its designee
determines that a Non-Employee Director has incurred an Unforeseeable Financial
Emergency (as defined below), the Non-Employee Director may withdraw in cash
and/or Shares the portion of the balance of his Deferral Account needed to
satisfy the Unforeseeable Financial Emergency, to the extent that the
Unforeseeable Financial Emergency may not be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Non-Employee
Director’s assets, to the extent the liquidation of such assets would not itself
cause severe financial hardship. An “Unforeseeable Financial Emergency” is a
severe financial hardship to the Non-Employee Director resulting from (i) a
sudden and unexpected illness or accident of the Non-Employee Director or of a
dependent of the Non-Employee Director; (ii) loss of the Non-Employee Director’s
property due to casualty; or (iii) such other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Non-Employee Director as determined by the Committee. A withdrawal on
account of an Unforeseeable Financial Emergency shall be paid as soon as
possible following the date on which the withdrawal is approved.

 

B-11 Funding. Benefits payable under the Deferral Program to any Non-Employee
Director shall be paid directly by the Corporation. The Corporation shall not be
required to fund, or otherwise segregate assets to be used for payment of
benefits under the Deferral Program. Notwithstanding the foregoing, the
Corporation, in the discretion of the Committee, may maintain one or more
grantor trusts (“Trust”) to hold assets to be used for payment of benefits under
the Deferral Program. The assets of the Trust shall remain the assets of the
Corporation subject to the claims of its general creditors. Any payments by a
Trust of benefits provided to a Non-Employee Director under the Deferral Program
shall be considered payment by the Corporation and shall discharge the
Corporation of any further liability under the Deferral Program for such
payments.

 

B-5



--------------------------------------------------------------------------------

B-12 Interests Not Transferable. No benefit payable at any time under the
Deferral Program shall be subject in any manner to alienation, sale, transfer,
assignment, pledge, attachment, or other legal process, or encumbrance of any
kind. Any attempt to alienate, sell, transfer, assign, pledge or otherwise
encumber any such benefits, whether currently or thereafter payable, shall be
void. No person shall, in any manner, be liable for or subject to the debts or
liabilities of any person entitled to such benefits. If any person shall attempt
to, or shall alienate, sell, transfer, assign, pledge or otherwise encumber his
benefits under the Deferral Program, or if by any reason of his bankruptcy or
other event happening at any time, such benefits would devolve upon any other
person or would not be enjoyed by the person entitled thereto under the Deferral
Program, then the Committee, in its discretion, may terminate the interest in
any such benefits of the person entitled thereto under the Deferral Program and
hold or apply them for or to the benefit of such person entitled thereto under
the Deferral Program or his spouse, children or other dependents, or any of
them, in such manner as the Committee may deem proper.

 

B-13 Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist of the
amounts of the Deferral Account of a Non-Employee Director that are not
distributed because of the Committee’s inability, after a reasonable search, to
locate a Non-Employee Director or his Beneficiary, as applicable, within a
period of two (2) years after the Distribution Date upon which the payment of
any benefits becomes due. Unclaimed amounts shall be forfeited at the end of
such two-year period. These forfeitures will reduce the obligations of the
Corporation under the Deferral Program and the Non-Employee Director or
Beneficiary, as applicable, shall have no further right to his Deferral Account.

 

B-6